Citation Nr: 1700937	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  13-17 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1963 to November 1964.  The Veteran's DD Form 214 indicates that the he had a period of service in the reserves following his active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for bilateral hearing loss and tinnitus.

The Veteran filed a VA Form 9 in June 2013 and did not request a hearing.  The Veteran filed a second VA Form 9 in March 2014 and requested a videoconference hearing.  In December 2016, the Veteran's representative indicated that the Veteran wished to withdraw his request to appear at a hearing before a Veterans Law Judge.  See December 2016 correspondence.  Thus, the Board deems the request for a hearing withdrawn.  38 C.F.R. § 20.704(e) (2016) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his tinnitus has been shown to have been incurred in service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In the present case, the Board is granting the claim for entitlement to service connection for tinnitus.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, tinnitus is considered a chronic disease; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an tinnitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 
Analysis

The Veteran contends that service connection is warranted for his tinnitus.  The Veteran reported that his tinnitus began in 1963.  See August 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  

Because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis and the Veteran, as a layperson, is competent to testify or make statements as to his symptoms, specifically to experiencing tinnitus since 1963.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 (1995); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran has stated that he has tinnitus and the medical evidence of record is also in agreement that the Veteran has a current diagnosis of tinnitus.  See April 2012 VA examination report.  Thus, a current disability is shown. 

The Veteran states that he was a tank mechanic who was exposed to acoustic trauma on a regular basis from the noise of the tanks and live firing exercises.  See August 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  The Veteran has also stated that he was assigned to the motor pool, where he worked with large wheeled vehicles and used impact wrenches and other loud tools without hearing protection.  See June 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  

The Veteran's DD Form 214 shows that he was a track vehicle mechanic.  The Veteran's service treatment records are absent of any complaints of ringing in the ears or treatment for tinnitus at any time throughout his active service.  While the Veteran did not have an audiology exam during induction, his November 1964 separation exam was normal with regards to any time of hearing loss or injury, and the Veteran self-reported that he had no hearing loss or other ear trouble on his November 1964 separation exam.  However, according to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), it has been determined that it is highly probable that a track vehicle repairer was exposed to hazardous noise.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.  

The Veteran was afforded a VA examination in April 2012.  The VA examiner found that the Veteran had hearing within normal limits in both ears at his separation exam, but that he now has sensorineural hearing loss in both ears.  However, the examiner found that based on the Veteran's diagnosis of clinical hearing loss and the Veteran's report that his tinnitus began in 1985, that his tinnitus was at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss. 

However, the Board finds that the April 2012 VA examiner's opinion is inadequate.  It is not clear that the examiner considered the Veteran's lay statement that his tinnitus began in 1963 nor his lay statements regarding in-service noise exposure and lack of hearing protection.  

The Board finds that the Veteran's 2011 statement regarding having tinnitus since 1963 is credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

After careful review of the lay and medical evidence, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and symptoms since service are credible.  Service personnel records show that his military occupational specialty (MOS) was that of a track vehicle mechanic and it is highly probable that he was exposed to hazardous noise while in service.  The Veteran reported that his tinnitus began in 1963.  He has stated that he experienced tinnitus in service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.  See Baldwin v. West, 13 Vet. App. 1 (1999); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Here, the Veteran has provided a date of onset of tinnitus during service, and the Veteran is competent to state that he has experienced tinnitus since service to the present.

The Board finds that, based on all the evidence, and resolving any reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that service connection is warranted for his bilateral hearing loss.  The Veteran reported that his bilateral hearing loss began in 1963.  See August 2011 VA Form 21-526 (Veteran's Application for Compensation and/or Pension).  

The Veteran states that he was a tank mechanic who was exposed to acoustic trauma on a regular basis from the noise of the tanks and live firing exercises and that this acoustic trauma caused his current hearing loss.  Id.  The Veteran has also stated that he was assigned to the motor pool, where he worked with large wheeled vehicles and used impact wrenches and other loud tools without hearing protection.  See June 2013 VA Form 9 (Appeal to Board of Veterans' Appeals).  However, the Veteran's service treatment records are absent of any complaints of hearing loss at any time throughout his active service.  While the Veteran did not have an audiology exam during induction, his November 1964 separation exam was normal with regards to any time of hearing loss or injury, and the Veteran self-reported that he had no hearing loss or other ear trouble on his November 1964 separation exam. 

The Veteran was afforded a VA examination in April 2012.  The VA examiner found that the Veteran had hearing within normal limits in both ears at his separation exam, but now has sensorineural hearing loss in both ears.  However, the examiner found that in light of the normal audiogram at separation, the Veteran's reported onset of hearing loss in approximately 1985, and the configuration of his hearing loss being consistent with presbycusis, that the Veteran's hearing loss was less likely as not related to or caused by his noise exposure in service.

The Board finds that the opinion provided in the April 2012 VA examination report is inadequate with regard to bilateral hearing loss.  It is unclear whether the examiner considered the Veteran's MOS as a track vehicle mechanic, his lay statements that he was exposed to loud vehicles and tools without the benefit of ear protection, or his lay statement regarding his hearing loss beginning in 1963.

The Veteran submitted a December 2012 private audiogram, in which the clinician stated that the Veteran's hearing loss and constant tinnitus began during military service.  The Board notes that the clinician did not provide a sufficient basis for the rationale of the opinion that the Veteran's hearing loss began during service.  Thus, the Board finds that the clinician's opinion regarding the Veteran's hearing loss is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two).

In light of the inadequacies noted above, the Board remands the case in order to obtain a new VA opinion as to whether it is at least as likely as not that the Veteran's bilateral hearing loss is related to or caused by his noise exposure during service.

Accordingly, the case is REMANDED for the following actions:

1. Return the Veteran's claims file to the April 2012 VA examiner.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion on the Veteran's hearing loss, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's bilateral hearing loss began during active service; or, is related to any incident of service to include noise exposure; or began within one year after discharge from active service. 

In formulating the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that the Veteran's current hearing loss was caused by in-service noise exposure as opposed to some other cause.  

The examiner is asked to take into consideration the Veteran's military occupational specialty (MOS) as a track vehicle mechanic and the Veteran's lay statement that his hearing loss began in 1963.  The Board calls the examiner's attention to the VA Adjudication Manual, M21-1, Part III, Subpart iv, Chapter 4, Section B.4.e (The Duty Military Occupational Specialty (MOS) Noise Exposure Listing), in which it has been determined that it is highly probable that a track vehicle repairer was exposed to hazardous noise. In addition, the examiner is asked to take into consideration the December 2012 private opinion establishing that hearing loss had onset in service.

The examiner should provide a detailed rationale for the opinion.

2. After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


